Citation Nr: 9926961	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling, to include the issue of whether a compensable 
rating for PTSD was warranted prior to June 1997.  

3.  Entitlement to an effective date earlier than in August 
1993, for a 10 percent rating for a disability characterized 
as scar, residual of shell fragment wound, right side of 
nose, to include the issue of whether there was error in the 
June 1983 rating action that failed to assign a 10 percent 
rating for the disability at that time.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969, and from December 1976 to December 1979.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from an April 1994 rating action in 
which the RO assigned a compensable evaluation for the scar 
on the right side of the veteran's nose, effective from 
August 1993; denied service connection for headaches, and 
granted service connection for PTSD, assigning a 
noncompensable disability evaluation.  The veteran expressed 
his disagreement with the decisions concerning the evaluation 
of his PTSD, and service connection for headaches, in June 
1994.  In a September 1994 statement, the veteran expressed 
his disagreement with the effective date assigned for the 
rating of his nose scar.  A statement of the case addressing 
these issues was forwarded to the veteran in January 1995, 
and he perfected his appeal in February 1995, by his 
submission to the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  

In May 1995, a hearing at which the veteran testified was 
conducted at the RO, and a supplemental statement of the case 
was issued in August 1995.  In a March 1998 rating action, 
the veteran was granted a 10 percent rating for PTSD, 
effective from June 1997, and that same month, (March 1998) a 
supplemental statement of the case was issued.  In a July 
1998 rating action, the RO assigned a 30 percent disability 
evaluation for the veteran's PTSD, effective June 1997, and 
another supplemental statement of the case was issued in 
August 1998.  Thereafter, the claims file was forwarded to 
the Board in Washington, DC.  

In a March 1999 letter from the Board to the veteran, he was 
asked to clarify whether he desired to attend a hearing 
before a Member of the Board.  The veteran responded in April 
1999, indicating that he desired to have such a hearing 
conducted in Washington, DC.  Accordingly, a hearing before a 
Member of the Board was scheduled to take place in July 1999, 
in Washington.  In June 1999, however, the Board received 
additional correspondence from the veteran, in which he asked 
that his hearing be canceled.  Thereafter, the case was 
subsequently referred to the undersigned for consideration.  


FINDINGS OF FACT

1.  The veteran's assertion that he has a chronic headache 
disability which is related to service or to a service-
connected disability is not supported by medical evidence 
that would render the claim for service connection for that 
disability plausible under the law.  

2.  On December 9, 1982, the RO received the veteran's 
original application for service connection for the residuals 
of a shell fragment wound to the nose.  

3.  During a March 1983 examination conducted for VA 
purposes, the presence of a scar from a fragment wound to the 
right side of the base of the veteran's nose was confirmed, 
together with the presence of several other scars the veteran 
sustained from fragment wounds in service.  

4.  The physician who conducted the March 1983 VA examination 
characterized the scar on the base of the right side of the 
veteran's nose as productive of a substantial cosmetic 
defect.   

5.  In a June 1983 rating action, service connection was 
established for a disability characterized as scars, 
residuals of shell fragment wounds, right ring finger, right 
side of face, and left shoulder, effective December 9, 1982, 
and a noncompensable evaluation was assigned. 

6.  In an August 1993 statement from the veteran, he raised 
the claim that he should be assigned a compensable evaluation 
for his nose scar, contending error in the 1983 decision that 
had failed to do so.  

7.  In an April 1994 rating action, the veteran was assigned 
a 10 percent rating for a fragment wound scar on the right 
side of the nose, effective from August 1993.  This rating 
was based upon the conclusion that this scar was productive 
of moderate facial disfigurement.  

8.  The criteria considered in the assignment of a 10 percent 
disability evaluation for a disfiguring facial scar in April 
1994 were also in effect in June 1983.  

9.  The failure to assign a 10 percent disability evaluation 
for the fragment wound scar on the right side of the 
veteran's nose, in the June 1983 rating action, was 
inconsistent with the regulations then in effect governing 
the assignment of disability evaluations for disfiguring 
facial scars.  

10.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to the evaluation of his 
PTSD prior to November 7, 1996, has been obtained by the RO.  

11.  Prior to November 7, 1996, the veteran's PTSD was 
productive of mild social and industrial impairment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for headaches.  38 U.S.C.A. § 5107 (West 
1991).

2.  The failure to assign December 9, 1982, as the effective 
date for a 10 percent rating for scar, residual of shell 
fragment wound to right side of nose, was clearly and 
unmistakably erroneous and, therefore, the effective date of 
service connection for that disability, with a 10 percent 
rating, should be from that date.  38 C.F.R. § 3.105(a) 
(1998); 38 C.F.R. § 3.400 and Part IV, Diagnostic Code 7800 
(in effect in 1982).  

3.  The criteria for a 10 percent evaluation for PTSD, prior 
to November 7, 1996, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9411, as in effect prior to November 
7, 1996. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection

With regard to this aspect of the veteran's appeal, the 
threshold question to be answered is whether the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  This requirement 
has been reaffirmed by the Court of Appeals for the Federal 
Circuit, in its decision in Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the Court of Appeals for Veterans Claims which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. 
App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Disability which 
is proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).  

A review of the medical records from the veteran's first 
period of service reflects that, while he sustained multiple 
shell fragment wounds, including to the area of the head and 
face, there are no records in which the veteran was noted to 
complain of headaches.  Records from his second period of 
service essentially reflect only two incidents when the 
veteran complained of headaches.  This occurred in August 
1977 and July 1978, when headaches were among the complaints 
that were listed when the veteran was treated for sinusitis 
and an upper respiratory infection.  When the veteran was 
examined in connection with his discharge from service in May 
1979, however, no pertinent abnormalities were noted on 
clinical evaluation, and he specifically denied having 
frequent or severe headaches.  

The first post-service medical record reflecting any headache 
complaints was the report of an examination conducted for VA 
purposes in March 1983.  This was simply noted as one of the 
veteran's complaints, however, and does not appear to have 
been associated, by the physician examining the veteran, with 
any event in service.  Headache complaints were also recorded 
when the veteran underwent a psychiatric examination for VA 
purposes in April 1983.  Again, however, the examining 
physician did not relate these headache complaints to the 
veteran's service.  Moreover, on neither examination report 
was the veteran diagnosed to have a chronic headache 
disorder.  

The next medical record on which the veteran is shown to have 
complained of headaches is dated in 1988.  This was also on 
the report of an examination conducted for VA purposes.  At 
that time, the veteran reported that his headaches were 
associated with anger, and that he "has headaches worrying 
about developing headaches."  Again, however, no specific 
chronic headache disorder was diagnosed.  When undergoing an 
audiology evaluation for VA purposes in 1990, the veteran 
complained that his tinnitus produced headaches, but no 
opinion in that regard was offered by the medical 
professional actually examining the veteran, and no diagnosis 
of a specific headache disorder was entered on the 
examination report.  In 1993, when the veteran underwent 
another audiology evaluation for VA purposes, there was no 
report of any headache complaints noted on the examination 
report.  Similarly, no headache complaints were recorded on 
the orthopedic examination report prepared at that time.  

In July 1995, the veteran underwent another examination for 
VA purposes.  At that time, the examiner noted that there 
were "lumpy bumpy palpable masses" on the right side of the 
veteran's head that the veteran complained were painful, but 
the examiner did not diagnose a headache disability, per se.  
When most recently examined for VA purposes, in June 1997, 
the veteran gave a history of headache complaints, but he did 
not report any current headaches, and once again, those 
examining him did not diagnose him as having a headache 
disorder.  

Under the foregoing circumstances, it is the Board's 
conclusion that the veteran has failed to submit evidence of 
a well grounded claim of service connection for headaches.  
As has been held by the Court, "[i]n the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet.App. 223 at 225 (1992).  In this case, 
the veteran's service medical records do reflect a number of 
isolated occasions when the veteran complained of headaches.  
These complaints, however, were apparently only symptoms of 
other problems, e.g., an upper respiratory infection and 
sinusitis.  These records do not show that a specific 
headache disability was ever diagnosed.  

Furthermore, the post-service medical records also fail to 
show the presence of a specific diagnosis of a headache 
disability.  In this regard, the Board observes that the 
reports of a number of VA examinations, over the years, did 
include complaints of headaches, or a history of headaches.  
Again, however, no medical professional has linked the 
veteran's complaints either to service or to any service-
connected disability, and no specific headache disability, 
per se, was diagnosed.  

In view of the foregoing, fundamental requirements for a 
well-grounded claim as imposed by 38 U.S.C.A. § 5107 have not 
been met.  There is no competent evidence currently 
reflecting the presence of a distinct headache disability, 
and there is no competent evidence linking any isolated 
headache complaints to service.  Caluza, supra.  In the 
absence of a well-grounded claim, there is no duty to assist 
the veteran further in the development of that claim.  See 
Morton v. West, ___Vet. App. ___, No. 96-1517, slip op. at 5 
(July 14, 1999) (noting that the Federal Circuit, in Epps v. 
Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim"); Grivois v. Brown, 6 
Vet.App. 136 (1994).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993).  Accordingly, as claims that are 
not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, the claim for service 
connection for headaches, must be denied.  

B.  Earlier Effective Date

A review of the record reflects that the veteran first filed 
an application for benefits for a disability he characterized 
as "Shrapnel - Nose" (in addition to benefits for other 
disabilities) on December 9, 1982.  In connection with that 
claim, the veteran underwent an examination for VA purposes 
in March 1983, the report of which included color photographs 
of his face.  In this report, the presence of a shrapnel 
fragment scar on "the right side of the base of the nose" 
was noted.  This was characterized by the examining physician 
as causing a "substantial cosmetic defect."  Although other 
fragment wound scars were also mentioned in the report, no 
other facial scars were described.  

In a June 1983 rating action, the RO granted service 
connection for a disability it characterized as "Scars, 
residuals SFW, right ring finger, right side of face and left 
shoulder."  Service connection for "one inch scar, nose" 
was denied.  In regard to this particular nose scar for which 
service connection was denied, it was noted that the 
veteran's October 1966 enlistment examination revealed the 
presence of a one inch nose scar.  Moreover, the photographs 
taken of the veteran in connection with his March 1983 
examination revealed the presence of such a scar that was 
located on the upper front part of the veteran's nose, more 
between the eyes.  We note that these photographs also 
revealed the presence of the scar on the right side of the 
veteran's nose, as described by the VA physician in March 
1983.

In any case, the service-connected scars were assigned a 
noncompensable disability evaluation, effective from the date 
of the veteran's claim, December 9, 1982.  Thereafter, the 
record reflects that the veteran underwent another 
examination for VA purposes in September 1988.  At that time, 
the only scar on the his face that was mentioned in the 
examination report was the one on the right side of his nose.  
This was described as "mildly disfigurating" and a November 
1988 rating action confirmed the noncompensable evaluation 
assigned for the "Scars, residual shell fragment wound, 
right ring finger, right side of face, and left shoulder."  

In a statement received from the veteran in August 1993, he 
sought to establish increased compensation for his service-
connected disabilities.  In particular, he thought he should 
be entitled to a compensable evaluation for a disfiguring 
scar on his face and nose.  He pointed out that his nose scar 
had been described as causing a substantial cosmetic defect 
when examined in 1983, and that the RO had committed error in 
not granting him a compensable evaluation for this 
disability, effective from that time.  

In December 1993, the veteran underwent another examination 
for VA purposes.  The report from that examination again did 
not include any discussion of any facial scar other than the 
one on the right side of the nose, which he complained caused 
him embarrassment.  In describing the scar, the examiner 
noted that it caused some "tenting of the right naris 
upward," but there was "no gross deformity on exam."  

In an April 1994 rating action, the veteran was awarded a 10 
percent disability evaluation for "scar, residual shell 
fragment wound right side of nose," effective from August 
1993.  This disability evaluation was based on the provisions 
of 38 C.F.R. Part IV, Diagnostic Code 7800, under which a 10 
percent rating is assigned for moderately disfiguring scars 
of the face.  (The disability that had originally been 
characterized as "Scars, residual SFW, right ring finger, 
right side of face and left shoulder" was re-characterized 
as simply, "scars, residual shell fragment wound, right ring 
finger and left shoulder."  This remained evaluated as 
noncompensably disabling.)  

In November 1994, the veteran expressed his disagreement with 
the effective date for the 10 percent rating he had been 
assigned for this nose scar.  In explaining why an earlier 
effective date for this rating was not warranted, the RO 
appears to have asserted, in the supplemental statement of 
the case issued in August 1995, that the scar for which a 10 
percent rating had been assigned was not the same disability 
for which service connection had previously been established 
at a noncompensable level "and rated as one disability 
involving the right ring finger and left shoulder as one 
condition . . . ."  Therefore, the effective date for the 
award of 10 percent could only be made from the date of the 
veteran's recent claim, received in August 1993.  

Under applicable criteria, 38 C.F.R. § 3.105(a) (1998) 
provides that previous determinations on which an action was 
predicated will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination.  The criteria are:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based upon the record and law that existed a 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error. . . . 

. . . If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree 
of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, 
if true, would be CUE on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

(Emphasis in original.)  See also Grover v. West, 12 Vet.App. 
109, 111-112 (1999); Daniels v. Gober, 10 Vet.App. 474, 478 
(1997).

As indicated above, the veteran submitted an application 
seeking service connection for the residuals of a shrapnel 
wound to the nose on December 9, 1982.  A VA examination 
conducted in March 1983 revealed the presence of a shrapnel 
fragment scar along the right side of the base of the nose, 
causing what the examiner characterized as a substantial 
cosmetic defect.  In a June 1983 rating action, and effective 
from December 1982, the RO service connected several fragment 
wound scars, but characterized them as a single disability.  
This included the scar on the "right side of face."  It was 
also determined, however, that these scars were 
noncompensably disabling, and that service connection was not 
warranted for a one inch scar on the nose that had existed 
prior to service.   

In an April 1994 rating action, the RO assigned a 10 percent 
rating for the scar on the right side of the veteran's nose, 
effective from August 1993.  At the same time, the scar on 
the right side of the face was no longer included in the 
description of the single disability entity previously used 
to describe the veteran's various fragment wound scars.  That 
disability entity, now characterized as "scars, residual 
shell fragment wound, right ring finger and left shoulder," 
continued to be rated as noncompensably disabling.  

Under the foregoing circumstances, we believe it is clear 
that the "right side of face" scar, for which service 
connection was granted in the June 1983 rating action, 
contemplated the scar along the right side of the veteran's 
nose.  This was clearly so described in the original 1983 VA 
examination, and has been the only scar on the face described 
in any post-service VA examination report.  Moreover, that 
scar was characterized by a medical professional as producing 
a "substantial cosmetic defect," in the 1983 examination 
report.  Since the rating criteria in effect at that time 
(and still in effect) called for a 10 percent rating for 
facial scars that were productive of moderate disfigurement, 
we find that it was error for the RO not to have assigned a 
10 percent rating for the veteran's facial scar at that time 
when the evidence showed it caused a substantial cosmetic 
defect.   

Pursuant to current regulations, the effective date for 
authorizing benefits when error is shown is the date from 
which benefits would have been payable if the corrected 
decision had been made on the date of the revised decision.  
38 C.F.R. § 3.105(a).  Under applicable criteria, the 
effective date for the award of compensation based upon an 
original claim will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

Here, the veteran's original application for compensation for 
the residuals of a fragment wound to the nose was received on 
December 9, 1982.  The presence of the disability to a 
compensable degree (which the veteran essentially alleged to 
be the case when he submitted his claim) was confirmed when 
the veteran was examined in March 1983.  On these facts, it 
may be concluded that the date entitlement arose, and the 
date of the veteran's claim, are one and the same.  
Accordingly, the effective date for the award of a 
compensable evaluation for the shell fragment wound scar on 
the right side of the veteran's nose is the date his December 
1982 claim was received, i.e., December 9, 1982.   


C.  Increased Rating For PTSD

In regard to the evaluation of PTSD, the record reflects that 
the veteran initiated his current claim for service 
connection for that disorder in August 1993.  In an April 
1994 rating action, service connection was granted, effective 
from August 1993, but a noncompensable disability evaluation 
was assigned.  That decision was based upon a review of the 
veteran's service records reflecting his participation in 
combat, and the report of a psychiatric examination conducted 
for VA purposes in December 1993, reflecting that the veteran 
was diagnosed to have PTSD (the first medical record in which 
the veteran was diagnosed to have that disability).  

In a March 1998 rating action, the evaluation assigned for 
the veteran's PTSD was increased to 10 percent, effective 
from the date of a June 1997 VA examination.  Shortly 
thereafter, however,  the RO increased the veteran's 
disability evaluation in this regard to 30 percent.  This 
action was accomplished in a July 1998 rating action and was 
made effective retroactively to June 1997.  

Since, as set out in the Introduction to this decision, it 
was prior to June 1997 that the veteran perfected an appeal 
with respect to the evaluation of his PTSD, the Board must 
first determine whether a rating in excess of the 
noncompensable level in effect prior to that time is 
warranted.  Then, it must be determined whether a rating in 
excess of the current 30 percent is warranted.  This 
question, however, is further complicated by the fact that 
the criteria used to evaluate mental disorders were amended 
effective in November 1996, while the veteran's claim was 
pending.  See 61 Fed. Reg. 52,695 (1996), codified at 38 
C.F.R. §§ 4.13, 4.16, 4.125-4.132 (1997).   

In this regard, the United States Court of Appeals for 
Veterans Claims has held that, when regulations concerning 
entitlement to a higher evaluation are changed during the 
pendency of an appeal, the veteran is entitled to a decision 
on the claim under the criteria most favorable thereto.  
Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 
10 Vet.App. 79 (1997) (per curiam order);  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

In this case, however, the veteran's claim has been pending 
since 1993, several years prior to the change in rating 
criteria.  Since the amendments to the criteria for 
evaluating mental disorders did not become effective until 
November 1996, the Board must determine whether a compensable 
evaluation is warranted for PTSD prior to November 1996, 
using only the "old" criteria in effect at that time.  See 
Rhodan v. West, 12 Vet.App. 55, 57 (1998) ("the Court holds 
that for any date prior to November 7, 1996, the Board could 
not apply the revised mental disorder rating schedule to a 
claim").  Then, considering both the old and the new 
criteria, we must determine the appropriate rating to be 
assigned for the period between November 1996 and June 1997.  
Finally, and again considering both the old and the new 
criteria, the Board must determine the appropriate rating for 
PTSD after June 1997.  

As to the evaluation of the veteran's PTSD prior to November 
1996, the Board notes, as an initial matter, that the claim 
for an increased rating is well grounded within the meaning 
of 38 U.S.C.A. § 5107.  In the context of a claim for an 
increased evaluation of a condition previously adjudicated to 
be service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board further finds that VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim under 38 U.S.C.A. § 5107, since the record includes an 
examination conducted for VA purposes in this regard. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

As set forth above, the veteran was initially awarded service 
connection for PTSD in an April 1994 rating action.  That 
decision was based upon a review of the veteran's service 
records together with the report of a December 1993 
psychiatric examination.  The veteran's service records 
confirmed his participation in combat, and the VA examination 
report reflected that the veteran was diagnosed to have PTSD.  
The report also showed that the veteran admitted to long-term 
use of increasing amounts of alcohol, numerous arrests, and a 
poor appetite.  He also complained that he only slept 3 out 
of 24 hours because of nightmares, and because he was up and 
down, looking out windows, afraid somebody would break into 
his house.  It was also noted, however, that the veteran had 
not lost any weight, and that he was working.  In that 
regard, however, the veteran claimed that his typical day 
involved only going to work, and that, afterwards, he would 
just go home and sit.  

As to the veteran's personal appearance and behavior during 
the examination, it was noted that he was clean and neat, 
well developed and well nourished.  He talked constantly, 
however, was hard to distract, and had the odor of alcohol on 
his breath.  At the same time, the veteran was well oriented, 
and he had good recall for recent and remote events.  There 
was also no loosening of associations, blocking, or illogical 
thinking exhibited, and the veteran showed no outward 
evidence of significant depression.  He did seem rather 
anxious to the examiner, however, and his affect was 
described as somewhat shallow, but appropriate.  

Following this examination, the Axis I diagnoses were alcohol 
addiction and abuse, as well as PTSD.  It was also noted, 
however, that the veteran had a mixed personality disorder 
manifested by obsessive-compulsive, paranoid, schizoid, and 
sociopathic tendencies.  The examiner also commented that the 
veteran "is describing significant social impairments but is 
working full time.  He seems entirely capable of managing 
funds in his own behalf."  

Thereafter, the record does not show that the veteran sought 
out any treatment for PTSD, but he was examined again for VA 
purposes in July 1995.  The report from that examination 
revealed that the veteran's complaints had remained 
unchanged.  He was still working, but he continued to drink 
heavily every day, and had many family problems with his wife 
and children at home.  In this regard, the veteran reported 
that he preferred to be alone, and that he was afraid he 
might lose control and hurt his wife sometime.  

It was also noted that the veteran apparently had been 
arrested twice in the preceding year, for writing bad checks, 
and that he had not gone to the mental hygiene clinic for his 
psychiatric complaints.  The examiner's impression, in that 
regard, was that the veteran refused to go to the clinic 
because they would ask him to give up his drinking, which he 
was not willing to do.  

Again, the veteran was described as well nourished, and well 
developed, but there was definite evidence of body odor.  It 
was also noted that he talked constantly, with some rambling, 
although he was described as well oriented, with good recall 
for recent and remote events.  His affect was described as 
shallow, but appropriate, and, while he was anxious, there 
was no evidence of depression.  There was also no evidence of 
psychotic thinking or behavior, although he described 
numerous auditory and visual hallucinations associated with 
flashbacks to Vietnam.  In any case, the veteran's judgment 
and insight were considered fair, and it was noted that the 
"possibility of malingering or manipulation could not be 
excluded."  The Axis I diagnoses were as follows:  

1.  Alcohol addiction and abuse.  
2.  He may be experiencing symptoms of post-
traumatic stress disorder but these are subjective 
symptoms.  He still has not sought any professional 
help for his drinking or psychiatric condition.  

The veteran was also diagnosed to have a mixed personality 
disorder, manifested by obsessive-compulsive, paranoid, 
schizoid, and sociopathic tendencies, and the examiner 
commented that the veteran was "describing significant 
social impairments but seems to be working full-time."  

Thereafter, the record does not reflect that the veteran 
either sought or received any treatment for PTSD prior to 
November 7, 1996.  The record does show, however, that he 
offered testimony at a hearing conducted at the RO in 
connection with his claim in May 1995.  During the hearing, 
the veteran testified that he would easily become irritated 
and was withdrawn from his co-workers.  He also indicated 
that he was counseled a number of times by his supervisor at 
work, to avoid becoming "hyper," and concerning his need to 
"tone down."  Furthermore, the veteran mentioned his 
difficulty sleeping due to his PTSD, and said that, because 
of his lack of sleep, he would miss work on occasion.  He 
also commented that he would use alcohol to help take his 
mind off the events he experienced in Vietnam.  At the same 
time, however, the veteran indicated that he had not sought 
any medical professional help for his problems with PTSD.  

Under the criteria for evaluating mental disorders in effect 
prior to November 7, 1996, the principle of social and 
industrial inadaptability, the basic criterion for rating 
disability from the mental disorders, contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Assessment of the severity of the disability was to be based 
upon actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  VA was not to under-
evaluate the emotionally sick veteran with a good work 
record, nor over-evaluate his or her condition on the basis 
of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. Diagnostic Code 9411 for 
evaluating PTSD, in effect at the time the veteran initiated 
his appeal, that disability was rated as follows:  

A 100 percent rating was assigned when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the 
community; when there was totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable 
relationships with people was severely impaired, with 
psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to 
obtain or retain employment.

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.

A 30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.

A 10 percent rating was assigned when the impairment was 
less than the criteria for the 30 percent, with 
emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A noncompensable rating was assigned when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause 
impairment of working ability.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

With respect to a 30 percent evaluation, the Court stated in 
Hood v. Brown, 4 Vet. App 301 (1993), that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and the Court invited the Board to "construe" 
the term "definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" 
for its decision. 38 U.S.C.A. § 7104(d)(1) (West 1994).

In a subsequent precedent opinion, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite" under 38 U.S.C.A. § 7104 (c), and will 
address the merits of the claim at issue with that definition 
in mind.  

Based upon the foregoing record, it is the Board's conclusion 
that the evidence dated prior to November 7, 1996, supports 
the conclusion that the veteran's PTSD was productive of mild 
social and industrial impairment, as contemplated by the 
provisions of Diagnostic Code 9411 in effect at that time, 
and that a 10 percent rating prior to November 7, 1996, is 
warranted.  In this regard, it is observed that the veteran 
has consistently complained of difficulty sleeping due to his 
PTSD, and, quite logically, claimed that this has affected 
his attendance at work.  He has also been counseled at work 
because of his irritability, and he has described a life of 
social isolation outside of work.  He has also exhibited an 
exaggerated vigilance around his house for fear of intruders, 
which, considered with the other factors above, provides, in 
the Board's view, sufficient evidence of emotional tension as 
to result in mild impairment.  Accordingly, the criteria for 
a 10 percent rating for PTSD are met.  

At the same time, however, the veteran has chosen not to 
receive any treatment for his PTSD, and he has maintained 
full-time employment.  In addition, he has been described by 
examining physicians as being well oriented, possessing good 
recall for recent and remote events, and not exhibiting 
outward evidence of significant depression.  There is also 
evidence of other conditions present which could account for 
some of his current mental impairment; for example, his mixed 
personality disorder.  Under these circumstances, the Board 
concludes that, while the evidence supports the assignment of 
a 10 percent disability evaluation for PTSD prior to November 
7, 1996, the record does not reflect the presence of 
definite, or "more than moderate" impairment during that 
period, as would be necessary to award the next higher, 30 
percent rating.  


ORDER

Service connection for headaches is denied.  

Clear and unmistakable error having been found in the June 
1983 decision which failed to grant a compensable rating for 
scar, residual of shell fragment wound to right side of nose, 
a 10 percent rating for that disability, effective from 
December 9, 1982, is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent rating for 
PTSD is granted, prior to November 7, 1996.


REMAND

As to the evaluation of the veteran's PTSD after November 7, 
1996, it appears the RO has considered the claim under the 
criteria in effect both prior to and since that date.  
Indeed, the March 1998 rating action, mentioned in the body 
of the decision above, reflects that the veteran's impairment 
was considered under the new criteria, and the RO's July 1998 
rating action reflects that consideration was given to the 
criteria in effect prior to November 1996.  In fact, the 
veteran's 30 percent evaluation, assigned in the July 1998 
rating action, was based on the "old," pre-November 1996 
criteria.

The record does not show, however, that the veteran was ever 
advised of the legal citation to that part of the Code of 
Federal Regulations where the current criteria for evaluating 
mental impairment may be found, or that he was informed of 
the criteria necessary to establish a rating in excess of 30 
percent under the current criteria.  Clearly, in order for 
the veteran to present effective argument and/or evidence in 
support of his claim for increased benefits, it is necessary 
that he be advised of the criteria used in evaluating such a 
claim.  Thus, to ensure that the veteran's procedural rights 
are safeguarded, it will be necessary to return the case to 
the RO for further action in this regard.  

In addition to the foregoing, the Board notes that it has 
been a number of years since the veteran's PTSD was last 
evaluated by VA medical personnel.  A more recent evaluation 
would be most useful in ensuring that his current level of 
disability is accurately reflected in the record.  Moreover, 
it appears that the physician who conducted the last 
examination (in July 1997), may have based his final report 
only on the criteria for evaluating PTSD in effect prior to 
November 1996 (because certain of the language used in the 
"Discussion" portion of that report mirrors the language 
set out in the "old" rating criteria).

Accordingly, we believe that a current examination, conducted 
in light of all the applicable criteria for evaluating the 
veteran's disability, would be useful.  In this regard, we 
observe that the Court has instructed that, in cases 
involving the rating of psychiatric disorders, clinical 
findings relied upon by the Board must be related 
specifically to the applicable rating criteria.  See Massey 
v. Brown, 7 Vet.App. 204, 207-208 (1994).  Although that 
judicial holding does not require that the VA examiner 
proceed through the examination using the specific elements 
of the rating schedule as a "checklist," it is helpful for 
the examiner's findings to correspond, as far as practicable, 
to the criteria that the RO must apply in assigning a 
disability evaluation.

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1.  The RO should contact the veteran and request 
that he identify any facilities at which he has 
received psychiatric care since November 1996.  
After obtaining any appropriate authorization, the 
RO should attempt to obtain copies of any treatment 
records so identified. 

2.  After the preceding development has been 
accomplished, the veteran should be scheduled for a 
psychiatric examination for VA purposes in order 
to:  (a) determine any and all psychiatric 
diagnoses applicable to the veteran; (b) report all 
disabling symptomatology attributable to the 
service-connected PTSD, in light of the rating 
criteria for mental disorders in effect before and 
after November 1996; and (c) render an opinion as 
to the extent to which PTSD, as opposed to any non-
service-connected mental disorder(s) diagnosed, 
affects the veteran's employability.  Before 
evaluating the veteran, the examiner must review 
the claims folder.  In the course of the 
examination, all tests and psychological studies, 
as deemed indicated by the examiner, should be 
conducted.  The examiner should assign a numerical 
code on the Global Assessment of Functioning Scale 
(GAF Scale), provided in the American Psychiatric 
Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (DSM-IV), and 
indicate the extent to which non-service-connected 
conditions enter into the GAF score.  The 
examination report should reflect review of all 
pertinent material in the claims folder and include 
the complete rationale for all opinions expressed.

3.  Thereafter, the RO should review the veteran's 
claims file and enter its decision as to whether an 
increased rating is warranted for PTSD.  If this 
decision is in any way favorable to the veteran, he 
should be asked whether it satisfies his appeal.  
If he replies in the negative, or not at all, or if 
the RO's decision continues to be adverse to the 
veteran, he and his representative should be 
provided a supplemental statement of the case which 
addresses all the evidence obtained since the last 
supplemental statement of the case was issued with 
respect to this claim, and provides citation to, 
and recitation of, the complete criteria for 
evaluating psychiatric disorders that became 
effective November 7, 1996.  After providing a 
reasonable opportunity to respond, the case should 
be returned to the Board for further review.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

